Fort Ringgold Limited, Pete /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 24, 2014

                                   No. 04-13-00608-CV

     SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                             Appellant

                                             v.

      FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                              Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-02-343
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
       Appellant's second motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before May 5, 2014.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court